Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In Line 1 of Paragraph [0024], “Drawing” should be corrected to “Drawings”.
The following title is suggested: “A TRANSFER DEVICE”.
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Recitation of “containing” on line 10 should be corrected to “container”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first needle portion affixed to the base structure or the first base portion and extending into both the first internal section in one direction and the second internal section in the other direction and affixed also to the second base portion that is movable (claim 24) and the second needle portion extending from the second moveable base portion to the first internal section and also fixed to the first base portion or into an internal surface of the housing (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 24 is indefinite as it recites the first needle portion affixed to the base structure or the first base portion and extending into both the first internal section in one direction and the second internal section in the other direction and affixed also to the second base portion that is movable.  It is unclear how a first needle portion that is fixed to the base structure or the first base portion can be movable as the first needle portion is also fixed to movable second base portion since the base structure or the first base portion does not appear to be movable.  
Claim 25 is indefinite as it recites that the second needle portion extending from the second moveable base portion to the first internal section and also fixed to the first base portion 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-15, 17-19 and 26 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2011/168294 A1 (hereinafter referred to as “Jakobsen”).  
Regarding claim 12, Jakobsen discloses a transfer device (see abstract; fig. 1-2; paragraphs [0023]-[0028]) comprising: a first needle (4), a second needle (5), and a base structure (7, 8) disposed within a housing (1); wherein the housing has first and second open ends, and includes first and second internal sections on opposite ends of the base (see fig. 1: top and bottom parts of housing 1); wherein the first needle (4) is fixed to a first portion of the base structure (see paragraph [0024]), and includes a first end (see fig. 1: top part of needle 4) positioned within the first internal section of the housing, and a second end (see fig. 1: bottom part of needle 4) positioned within the second internal section of the housing; wherein the second needle (5) is coupled to a second portion of the base structure (see paragraph [0027]), and includes a first end (see fig. 1: top part of 
Regarding claim 13, see the second end of the second needle (5a) is fluidly connected to the vent structure (5b) at an angle (see fig. 2).
Regarding claim 14, see the second end portion of the base structure (7) is movable and wherein the second needle (5a) is fixed to the second portion of the base structure (see Fig. 2).
Regarding claim 15, see the vent (5b) disposed entirely within the housing (1) between the first and second open ends (see fig. 1).
Regarding claim 17, Jakobsen discloses a transfer device (see abstract; fig. 1-2; paragraphs [0023]-[0028]) comprising a housing (1) having a first internal section with a first open end (see open top portion), a second internal section with a second open end (see open bottom portion in fig. 2) and a base structure (7, 8) positioned between the first and second open ends; wherein the base structure includes a first base portion (8) fixedly coupled to an inner surface of the housing, and a second base portion (7) movably coupled to the inner surface of the housing as part 7 is rotatable; a first needle portion (see fig. 2: top end of needle 4) extending from the first base portion to the first internal section; a second needle portion (see fig. 2: bottom end of needle 4) extending from the first base portion to the second internal section; a third needle portion (5a) extending from the second base portion (7) to the first internal section; and a vent (5b) that extends through a wall of the housing, and is fluidly coupled to the third needle portion (5a)(see paragraph [0032]).					Regarding claim 18, see that the third needle portion (5a) is the only needle portion 
Regarding claim 19, Jakobsen teaches a transfer device (see abstract; fig. 1-2; paragraphs [0023]-[0028]) comprising: a housing (11) having a first internal section, a second internal section, and a base structure (7, 8) positioned between the first and second open ends; a first needle portion (see fig. 1: top end of the needle 4) extending from the base structure (7) to the first internal section; a second needle portion (see fig. 1: bottom end of the needle 4)  extending from the base structure (7) to the second internal section; a third needle portion (5a) extending from the base structure (8) to the first internal section; a vent (5b) that is slidably coupled to the housing as part 7 is rotatable and wherein the vent (5b) is fluidly coupled to the third needle portion (5a)(see paragraphs [0025]-[0027]).
Regarding claim 23, Jakobsen discloses a housing (1) (see abstract; fig. 1-2; paragraphs [0023]-[0028]) comprising a first internal section with a first open end (see open top portion), a second internal section with a second open end (see open bottom portion in fig. 2) and a base structure (7, 8) positioned between the first and second open ends; wherein the base structure includes a first base portion (8) fixedly coupled to an internal surface of the housing, and a second base portion (7) movably coupled to the inner surface of the housing as part 7 is rotatable; a first needle portion (see fig. 2: top end of needle 4) affixed to the base structure (8) and extending into both the first internal section in one direction and the second internal direction in the other direction allowing liquid to flow through the first needle portion (4) from a container (3) inserted into the first open end (see fig. 1:  top open end of housing 1), into a container (2) inserted into the second open end (see fig. 1: bottom open end of housing 1) and a second needle portion (5a)(see fig. 1) extending from the second moveable base portion (7) as part 7 is rotatable to the first internal section to allow venting via vent valve 5b)(see paragraphs [0025]-[0027], [0032]).								Regarding claim 26, Jakobsen teaches that a vent (5b) that extends through a wall .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/168294 A1 (hereinafter referred to as “Jakobsen”) as applied to claim 12 above, and further in view of US 2003/0144633 A1 (Kirchhofer) 
Jakobsen teaches the transfer device as described above.
Claim 16 differs from Jakobsen in reciting that at least one of the first and second open ends of the housing is covered by a membrane.
Kirchhofer teaches an injection device comprising a housing (2) holding a needle (1) and an end of housing covered by a membrane or film (19) to keep an enveloping body (4) sterile (see Fig. 1; paragraph [0030]).
It would have been obvious to a person of ordinary skill in the art to incorporate a membrane to seal the open ends of the housing by a membrane to keep the housing of the transfer device of Jakobsen sterile as suggested by Kirchhofer.
Claim 22 differs from Jakobsen in reciting that one or more sleeves or coverings configured to cover an exposed needle portion to prevent contamination, provide sterility or provide safety.									
It would have been obvious to a person of ordinary skill in the art to incorporate one or more sleeves or coverings to cover an exposed needle for providing safety as suggested by Kirchhofer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0192976 A1 discloses a connection device with a housing end covered with a membrane or a film (see Fig. 1A; paragraph [0093]).
US 2002/0068896 A1 discloses a needle cover (12) (see Fig. 1; paragraph [0003]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
2/26/21